Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3757 DREYFUS CALIFORNIA AMT-FREE MUNICIPAL BOND FUND a series of Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 05/31 Date of reporting period: 11/30/08 FORM N-CSR Item 1. Reports to Stockholders. [INSERT REPORT HERE] Dreyfus California AMT-Free Municipal Bond Fund, Inc. SEMIANNUAL REPORT November 30, 2008 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 25 Statement of Assets and Liabilities 26 Statement of Operations 27 Statement of Changes in Net Assets 29 Financial Highlights 33 Notes to Financial Statements 43 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus California AMT-Free Municipal Bond Fund, Inc. The Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this semiannual report for Dreyfus California AMT-Free Municipal Bond Fund, Inc., covering the six-month period from June 1, 2008, through November 30, 2008. The U.S. and global economies suffered during the reporting period amid a financial crisis that sparked sharp declines in virtually all areas of the financial markets, including municipal bonds. According to our Chief Economist, four key elements fueled the crisis: a sharp decline in home prices; high leverage and an ambiguous private/public status at mortgage agencies Fannie Mae and Freddie Mac; high leverage among financial institutions, especially investment banks; and regulatory policies and behaviors that exacerbated financial stresses.The governments and central banks of major industrialized nations have responded with massive interventions, including nationalizing some troubled financial institutions, providing loans to others and guaranteeing certain financial instruments. However, the U.S. and global financial systems remain fragile, and economic weakness is likely to persist. In our view, todays investment environment is rife with near-term challenges and long-term opportunities. Now more than ever, it is important to ensure that your investments are aligned with your current needs, future goals and attitudes toward risk.We urge you to speak regularly with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation December 15, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2008, through November 30, 2008, as provided by Joseph P. Darcy, Portfolio Manager Fund and Market Performance Overview For the six-month period ended November 30, 2008, Dreyfus California AMT-Free Municipal Bond Funds Class A, B, C and Z shares achieved total returns of 6.71%, 6.96%, 7.08% and 6.61%, respectively. 1 The Barclays Capital Municipal Bond Index (the Index), the funds benchmark, achieved a total return of 4.98% for the same period. 2 In addition, the average total return for all funds reported in the Lipper California Municipal Debt Funds category was 10.50% . 3 A severe financial crisis and economic slowdown produced heightened volatility among many asset classes, including municipal bonds.The fund produced lower returns than its benchmark, which does not reflect fees and expenses like a mutual fund, and higher returns than its Lipper category average, primarily due to its emphasis on higher-quality securities. The Funds Investment Approach The fund seeks as high a level of current income exempt from federal and California state income taxes as is consistent with the preservation of capital. To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal and California state personal income taxes.The fund also seeks to provide income exempt from the federal Alternative Minimum Tax (AMT).The fund will invest at least 80% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. The fund may invest up to 20% of its assets in municipal bonds rated below investment grade (junk bonds) or the unrated equivalent as determined by Dreyfus. The dollar-weighted average maturity of the funds portfolio normally exceeds 10 years, but the funds average portfolio maturity is not restricted. We may buy and sell bonds based on credit quality, market outlook and yield potential. In selecting municipal bonds for investment, we The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) may assess the current interest-rate environment and the municipal bonds potential volatility in different rate environments.We focus on bonds with the potential to offer attractive current income, typically looking for bonds that can provide consistently attractive current yields or that are trading at competitive market prices.A portion of the funds assets may be allocated to discount bonds, which are bonds that sell at a price below their face value, or to premium bonds, which are bonds that sell at a price above their face value.The funds allocation either to discount bonds or to premium bonds will change along with our changing views of the current interest-rate and market environment.We also may look to select bonds that are most likely to obtain attractive prices when sold. Economic Slump, Financial Crisis Hurt Municipal Bonds A credit crisis sent shockwaves throughout the municipal bond market before the reporting period began, as highly leveraged institutional investors were forced by losses among mortgage- and asset-backed securities to sell their more liquid and creditworthy holdings, including municipal bonds. In addition, the credit crisis produced difficult liquidity conditions in the auction-rate securities market and massive losses among municipal bond insurers, which began to trade at lower levels commensurate with their underlying credit quality.These developments were exacerbated by declining housing prices, rising unemployment and plummeting consumer confidence, which weighed heavily on the U.S. economy. Over the summer of 2008, the credit crisis mushroomed into a global financial crisis when a number of major financial institutions collapsed, requiring government bailouts. The U.S. banking system nearly ground to a halt, and the financial crisis produced extreme volatility in September and October. These factors put renewed pressure on the fiscal conditions of most states and municipalities.The state of California was particularly hard-hit by the housing downturn.As of the reporting periods end, the state had projected substantial revenue shortfalls and was searching for ways to bridge the gap. 4 Lower-Rated Credits Undermined Returns Through rigorous credit analysis, we attempted to focus on AMT-free municipal bonds from California issuers with solid revenue streams and sound credit and liquidity profiles, such as securities backed by essential services facilities with well-defined revenues. Conversely, we maintained relatively light exposure to the states general obligation debt.The fund also achieved relatively strong results from bonds with intermediate-term maturities, which held up better than their longer-term counterparts. However, longer-term bonds and holdings with lower credit ratings were hard-hit, and even a small amount of such securities dampened the funds results. Staying Cautious in a Turbulent Market Over the near term, we intend to maintain a cautious approach, including a focus on income-oriented municipal bonds with maturities in the 15- to 20-year range and strong credit and liquidity profiles. Over the longer term, we have identified a number of California bonds that we regard as fundamentally sound, but have been beaten down by the volatile market. We intend to take advantage of such opportunities when we begin to see signs of an eventual recovery. December 15, 2008 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charges imposed on redemptions in the case of Class B and Class C shares. Had these charges been reflected, returns would have been lower. Each share class is subject to a different sales charge and distribution expense structure and will achieve different returns. Class Z is not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-California residents. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged and geographically unrestricted total return performance benchmark for the long-term, investment- grade, tax-exempt bond market. Index returns do not reflect fees and expenses associated with operating a mutual fund. 3 Source: Lipper Inc. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus California AMT-Free Municipal Bond Fund, Inc. from June 1, 2008 to November 30, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2008 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.70 $ 7.36 $ 8.46 $ 3.68 Ending value (after expenses) $932.90 $930.40 $929.20 $933.90 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2008 Class A Class B Class C Class Z Expenses paid per $1,000  $ 4.91 $ 7.69 $ 8.85 $ 3.85 Ending value (after expenses) $1,020.21 $1,017.45 $1,016.29 $1,021.26  Expenses are equal to the funds annualized expense ratio of .97% for Class A, 1.52% for Class B, 1.75% for Class C and .76% for Class Z, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.4% Rate (%) Date Amount ($) Value ($) California89.5% ABAG Finance Authority for Nonprofit Corporations, COP (Episcopal Homes Foundation) 5.25 7/1/10 3,500,000 3,528,770 ABAG Finance Authority for Nonprofit Corporations, Insured Revenue (Sansum-Santa Barbara Medical Foundation Clinic) 5.50 4/1/21 3,500,000 3,342,780 ABAG Finance Authority for Nonprofit Corporations, Revenue (San Diego Hospital Association) 5.38 3/1/21 4,000,000 3,307,520 Alameda Corridor Transportation Authority, Revenue (Insured; MBIA, Inc.) 5.13 10/1/16 2,000,000 2,064,160 Alameda County, COP (Insured; MBIA, Inc.) 5.38 12/1/13 4,500,000 4,766,490 Alameda County, COP (Insured; MBIA, Inc.) 5.38 12/1/14 5,500,000 5,812,290 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/34 15,000,000 13,646,850 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.50 4/1/43 10,000,000 9,607,700 Brentwood Infrastructure Financing Authority, Water Revenue 5.75 7/1/38 4,250,000 4,255,950 California, GO 5.25 2/1/12 90,000 a 98,908 California, GO (Various Purpose) 5.50 4/1/28 20,000 19,602 California Department of Veteran Affairs, Home Purchase Revenue 5.20 12/1/28 8,530,000 8,142,226 California Department of Water Resources, Power Supply Revenue 5.88 5/1/12 10,000,000 a 11,344,500 California Department of Water Resources, Power Supply Revenue 5.00 5/1/21 10,000,000 9,806,600 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.50 12/1/11 5,000 a 5,536 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Department of Water Resources, Water System Revenue (Central Valley Project) 12/1/11 a California Department of Water Resources, Water System Revenue (Central Valley Project) 12/1/15 California Department of Water Resources, Water System Revenue (Central Valley Project) 12/1/26 California Department of Water Resources, Water System Revenue (Central Valley Project) 12/1/27 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 7/1/23 California Educational Facilities Authority, Revenue (Pooled College and University Projects) 7/1/23 California Educational Facilities Authority, Revenue (University of Southern California) 10/1/33 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 3/1/17 California Health Facilities Financing Authority, Health Facility Revenue (Adventist Health System/West) 3/1/18 California Health Facilities Financing Authority, Revenue (Catholic Healthcare West) 7/1/32 California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) 12/1/09 a California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) 12/1/09 a California Health Facilities Financing Authority, Revenue (Cedars-Sinai Medical Center) 11/15/19 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Health Facilities Financing Authority, Revenue (Sutter Health) 6.25 8/15/35 7,465,000 7,224,403 California Health Facilities Financing Authority, Revenue (Sutter Health) (Insured; MBIA, Inc.) 5.35 7/15/09 240,000 a 249,062 California Health Facilities Financing Authority, Revenue (Sutter Health) (Insured; MBIA, Inc.) 5.35 8/15/28 2,290,000 2,061,618 California Housing Finance Agency, Home Mortgage Revenue 5.50 8/1/38 16,195,000 14,724,656 California Infrastructure and Economic Development Bank, Revenue (Kaiser Hospital Assistance I-LLC) 5.55 8/1/31 21,900,000 18,848,016 California Infrastructure and Economic Development Bank, Revenue (Performing Arts Center of Los Angeles County) 5.00 12/1/27 1,000,000 920,470 California Infrastructure and Economic Development Bank, Revenue (The J. Paul Getty Trust) 4.00 12/1/11 2,645,000 2,657,273 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/27 6,750,000 5,142,825 California Municipal Finance Authority, COP (Community Hospitals of Central California Obligated Group) 5.25 2/1/37 22,110,000 15,387,012 California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; MBIA, Inc.) 5.90 6/1/14 59,330,000 63,131,273 California Public Works Board, LR (Department of Corrections, California State PrisonKern County at Delano II) 5.50 6/1/13 3,000,000 3,199,230 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Public Works Board, LR (Department of Corrections, Calipatria State Prison, Imperial County) (Insured; MBIA, Inc.) 9/1/17 California Public Works Board, LR (Department of Health Services-Richmond Laboratory, Phase III Office Building) (Insured; XLCA) 11/1/19 California Public Works Board, LR (Department of Health Services-Richmond Laboratory, Phase III Office Building) (Insured; XLCA) 11/1/20 California Public Works Board, LR (University of California Research Projects) (Insured; MBIA, Inc.) 11/1/28 California Public Works Board, LR (Various University of California Projects) 6/1/14 California State University, Fresno Association Inc., Auxiliary Organization Event Center Revenue 7/1/12 a California State University, Fresno Association Inc., Auxiliary Organization Event Center Revenue 7/1/12 a California State University, Fresno Association Inc., Auxiliary Organization Event Center Revenue 7/1/12 a California State University Trustees, Systemwide Revenue 11/1/27 California State University Trustees, Systemwide Revenue 11/1/28 California State University Trustees, Systemwide Revenue (Insured; MBIA, Inc.) 11/1/26 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Statewide Communities Development Authority, COP (Catholic Healthcare West) 6.50 7/1/10 2,780,000 a 3,020,970 California Statewide Communities Development Authority, COP (Catholic Healthcare West) 6.50 7/1/10 1,220,000 a 1,323,322 California Statewide Communities Development Authority, COP (The Internext Group) 5.38 4/1/30 20,000,000 14,903,000 California Statewide Communities Development Authority, Health Facility Revenue (Adventist Health System/West) 5.00 3/1/35 7,880,000 5,741,841 California Statewide Communities Development Authority, Insured Revenue (Saint Joseph Health System) (Insured; FGIC) 5.75 7/1/47 10,000,000 8,784,100 California Statewide Communities Development Authority, Revenue (Daughters of Charity Health System) 5.25 7/1/24 8,205,000 5,960,522 California Statewide Communities Development Authority, Revenue (Inland Regional Center Project) 5.25 12/1/27 9,000,000 6,939,720 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.50 11/1/32 13,500,000 11,761,605 California Statewide Communities Development Authority, Revenue (Saint Ignatius College Preparatory) (Insured; AMBAC) 5.00 6/1/32 5,635,000 5,060,399 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/28 14,000,000 12,840,100 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.25 7/1/20 2,280,000 2,352,709 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.00 7/1/28 15,360,000 15,040,051 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) California Statewide Communities Development Authority, Revenue (The California Endowment) 7/1/33 California Statewide Communities Development Authority, Revenue (The California Endowment) 7/1/36 California Statewide Communities Development Authority, Student Housing Revenue (CHF-Irvine, LLC-UCI East Campus Apartments, Phase II) 5/15/32 Capistrano Unified School District, Community Facilities District Special Tax Number 98 (Ladera) 9/1/09 a Capistrano Unified School District, Community Facilities District Number 98-2, Special Tax Revenue (Insured; FGIC) 9/1/19 Capistrano Unified School District, School Facilities Improvement District Number 1 (Insured; FGIC) 8/1/24 Carson Redevelopment Agency, Tax Allocation Revenue (Redevelopment Project Area Number 1) (Insured; MBIA, Inc.) 10/1/13 Castaic Lake Water Agency, COP, Revenue (Water System Improvement Project) (Insured; AMBAC) 8/1/27 b Central California Joint Powers Health Financing Authority, COP (Community Hospitals of Central California Obligated Group) 2/1/10 a Central California Joint Powers Health Financing Authority, COP (Community Hospitals of Central California Obligated Group) 2/1/10 a 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Central California Joint Powers Health Financing Authority, COP (Community Hospitals of Central California Obligated Group) 5.75 2/1/11 18,500,000 a 20,226,790 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/22 3,000,000 b 1,349,160 Chabot-Las Positas Community College District, GO (Insured; AMBAC) 0.00 8/1/32 10,000,000 b 2,159,400 Chino Valley Unified School District, GO (Insured; MBIA, Inc.) 5.25 8/1/30 10,000,000 9,443,200 Coast Community College District, GO (Insured; FSA) 0.00 8/1/29 15,565,000 b 11,061,734 Compton Public Finance Authority, LR (Various Capital Projects) (Insured; AMBAC) 5.25 9/1/27 13,355,000 12,305,564 Contra Costa County Public Finance Authority, Tax Allocation Revenue (Pleasant Hill BART, North Richmond, Bay Point, Oakley and Rodeo Redevelopment Projects Areas) 5.45 8/1/09 2,260,000 a 2,371,328 Contra Costa County Public Finance Authority, Tax Allocation Revenue (Pleasant Hill BART, North Richmond, Bay Point, Oakley and Rodeo Redevelopment Projects Areas) 5.45 8/1/28 320,000 251,805 Cucamonga County Water District, COP (Water Shares Purpose) (Insured; FGIC) 5.25 9/1/25 5,555,000 5,350,743 Delano, COP (Delano Regional Medical Center) 5.25 1/1/18 13,500,000 11,842,740 Dublin Unified School District, GO (Insured; FSA) 5.00 8/1/29 13,430,000 12,637,361 Elsinore Valley Municipal Water District, COP (Insured; FGIC) 5.38 7/1/19 3,855,000 3,732,372 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Fontana Community Facilities District Number 2, Senior Special Tax Revenue (Village of Heritage) (Insured; MBIA, Inc.) 9/1/17 Fontana Public Financing Authority, Tax Allocation Revenue (North Fontana Redevelopment Project) (Insured; AMBAC) 9/1/32 Foothill-De Anza Community College District, GO (Insured; AMBAC) 8/1/22 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue 1/1/10 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue 1/15/40 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; MBIA, Inc.) 1/15/12 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; MBIA, Inc.) 1/15/19 Fremont Union High School District, GO (Insured; FGIC) 9/1/10 a Fremont Union High School District, GO (Insured; FGIC) 9/1/10 a Fullerton Community Facilities District Number 1, Special Tax Revenue (Amerige Heights) 9/1/32 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; FSA) 0/4.55 6/1/22 c Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/13 a 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 10,000,000 6,069,300 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.75 6/1/47 34,725,000 21,893,418 Grossmont Union High School District, GO (Insured; FSA) 0.00 8/1/21 4,375,000 b 2,207,012 Grossmont Union High School District, GO (Insured; FSA) 0.00 8/1/22 4,605,000 b 2,169,554 Grossmont Union High School District, GO (Insured; FSA) 0.00 8/1/23 4,850,000 b 2,135,018 Grossmont Union High School District, GO (Insured; FSA) 0.00 8/1/26 3,265,000 b 1,178,338 Imperial Redevelopment Agency, Subordinate Tax Allocation Revenue (Imperial Redevelopment Project) 4.50 12/1/08 2,000,000 a 2,000,500 Kaweah Delta Health Care District, Revenue 6.00 8/1/12 9,000,000 a 10,370,970 Lincoln, Community Facilities District Number 2003-1 Special Tax Bonds (Lincoln Crossing Project) 5.65 9/1/13 1,125,000 a 1,299,409 Long Beach Bond Finance Authority, Natural Gas Purchase Revenue 5.50 11/15/28 9,000,000 6,392,610 Los Angeles, Wastewater System Revenue (Insured; FSA) 5.00 6/1/32 6,050,000 5,433,082 Los Angeles, Wastewater System Revenue (Insured; MBIA, Inc.) 4.75 6/1/35 10,000,000 8,432,800 Los Angeles Community College District, GO 5.00 8/1/33 18,000,000 16,451,460 Los Angeles Community College District, GO (Insured; MBIA, Inc.) 5.50 8/1/11 1,845,000 a 2,023,725 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Los Angeles County Metropolitan Transportation Authority, Sales Tax Revenue (Insured; FGIC) 7/1/10 a Los Angeles Department of Water and Power, Power System Revenue 7/1/30 Los Angeles Unified School District, GO (Insured; AMBAC) 7/1/26 Los Angeles Unified School District, GO (Insured; FGIC) 7/1/21 Los Angeles Unified School District, GO (Insured; MBIA, Inc.) 7/1/15 Los Angeles Unified School District, GO (Insured; MBIA, Inc.) 7/1/17 Madera County, COP (Valley Childrens Hospital) (Insured; MBIA, Inc.) 3/15/09 Midpeninsula Regional Open Space District Financing Authority, Revenue (Insured; AMBAC) 9/1/15 b Modesto Irrigation District, COP (Capital Improvements) (Insured; FSA) 7/1/16 Mount Diablo Unified School District, GO (Insured; MBIA, Inc.) 6/1/27 Murrieta Valley Unified School District, GO (Insured; FGIC) 9/1/21 b Natomas Unified School District, GO (Insured; FSA) 8/1/31 Natomas Unified School District, GO (Insured; MBIA, Inc.) 9/1/21 Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) 1/1/16 a Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; AMBAC) 7/1/21 a Northern California Power Agency, Revenue (Hydroelectric Project Number 1) (Insured; MBIA, Inc.) 7/1/18 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Oakland Unified School District, GO (Insured; FGIC) 5.25 8/1/24 17,275,000 16,253,011 Orange County Community Facilities District (Landera Ranch) Special Tax Number 1 6.00 8/15/10 3,000,000 a 3,244,710 Orange County Community Facilities District (Landera Ranch) Special Tax Number 3 5.60 8/15/28 3,250,000 2,509,585 Orange County Community Facilities District (Landera Ranch) Special Tax Number 3 5.63 8/15/34 6,000,000 4,467,840 Orange County Public Financing Authority, LR (Juvenile Justice Center Facility) (Insured; AMBAC) 5.38 6/1/19 2,000,000 2,048,560 Pomona, COP (General Fund Lease Financing) (Insured; AMBAC) 5.50 6/1/28 1,000,000 898,970 Pomona Redevelopment Agency, Tax Allocation Revenue (West Holt Avenue Redevelopment Project) 5.50 5/1/32 3,000,000 2,808,870 Rancho California Water District Financing Authority, Revenue (Insured; FSA) 5.00 8/1/28 8,965,000 8,595,911 Rancho Cucamonga Redevelopment Agency, Tax Allocation Revenue (Rancho Development Project) (Insured; MBIA, Inc.) 5.38 9/1/25 7,485,000 6,820,781 Rancho Mirage Joint Powers Financing Authority, Revenue (Eisenhower Medical Center) 5.63 7/1/14 10,430,000 a 12,053,012 Riverside County Public Financing Authority, Tax Allocation Revenue (Redevelopment Projects) (Insured; XLCA) 5.25 10/1/18 1,275,000 1,171,649 Sacramento County Laguna Creek Ranch/Elliott Ranch Community Facilities District Number 1, Improvement Area Number 1, Special Tax Bonds (Laguna Creek Ranch) 5.40 12/1/09 1,220,000 1,219,719 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 2007 Water System Project) (Insured; FGIC) 6/1/25 Sacramento Municipal Utility District, Electric Revenue (Insured; MBIA, Inc.) 9/1/13 San Bernardino County, COP (Capital Facilities Project) 8/1/24 San Diego, Water Utility Fund Net System Revenue (Insured; FGIC) 8/1/28 San Diego County, COP (Burnham Institute for Medical Research) 9/1/09 a San Diego County, COP (Burnham Institute for Medical Research) 9/1/09 a San Diego County, COP (Burnham Institute for Medical Research) 9/1/24 San Diego County, COP (Burnham Institute for Medical Research) 9/1/34 San Diego Unified School District, GO (Insured; FSA) 7/1/16 San Francisco City and County, COP (San Bruno Jail Number 3) (Insured; AMBAC) 10/1/21 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 32F) (Insured; FGIC) 5/1/21 San Francisco City and County Airport Commission, San Francisco International Airport Second Series Revenue (Issue 34D) 5/1/26 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) San Francisco City and County Public Utilities Commission, San Francisco Water Revenue (Insured; FSA) 5.00 11/1/24 17,195,000 16,590,424 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/18 445,000 b 207,851 San Francisco City and County Redevelopment Agency, Community Facilities District Number 6 (Mission Bay South Public Improvements) 0.00 8/1/21 500,000 b 176,315 San Joaquin Hills Transportation Corridor Agency, Toll Road Revenue (Insured; MBIA, Inc.) 0.00 1/15/32 48,295,000 b 9,727,096 San Jose Unified School District, GO (Insured; FGIC) 5.00 8/1/24 10,000,000 9,569,600 San Mateo Redevelopment Agency, Merged Area Tax Allocation Revenue 5.10 8/1/11 1,835,000 a 1,992,149 Santa Clara Unified School District, GO 5.50 7/1/16 1,870,000 1,965,632 Santa Clara Valley Transportation Authority, Measure A Sales Tax Revenue (Insured; AMBAC) 5.00 4/1/32 7,715,000 7,106,132 Santa Rosa, Wastewater Revenue (Insured; FSA) 5.25 9/1/24 5,110,000 5,055,630 Sequoia Union High School District, GO (Insured; FSA) 5.00 7/1/24 2,695,000 2,671,850 Simi Valley School Financing Authority, GO Revenue (Simi Valley Unified School District GO Bond) (Insured; FSA) 5.00 8/1/27 6,500,000 6,218,160 Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed Bonds (Sacramento County Tobacco Securitization Corporation) 5.38 6/1/38 20,000,000 12,337,200 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) California (continued) Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 6/1/25 Torrance Redevelopment Agency, Tax Allocation Revenue 9/1/28 University of California, Revenue (Limited Project) (Insured; FSA) 5/15/22 University of California Regents, Medical Center Pooled Revenue 5/15/19 West Covina Redevelopment Agency, Community Facilities District, Special Tax Revenue (Fashion Plaza) 9/1/17 West Covina Redevelopment Agency, Community Facilities District, Special Tax Revenue (Fashion Plaza) 9/1/22 West Kern Community College District, GO (Insured; XLCA) 11/1/20 1,000,000 b Whittier, Health Facility Revenue (Presbyterian Intercommunity Hospital) 6/1/12 10,090,000 a Yorba Linda Water District, Revenue, COP (Capital Improvement Projects) 10/1/38 U.S. Related6.9% Puerto Rico Commonwealth, Public Improvement GO 7/1/22 Puerto Rico Electric Power Authority, Power Revenue (Insured; FSA) 7/1/10 2,000,000 a Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; FSA) 7/1/16 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; MBIA, Inc.) 5.50 7/1/13 4,750,000 5,000,563 Puerto Rico Highways and Transportation Authority, Transportation Revenue 6.00 7/1/10 2,000,000 a 2,138,640 Puerto Rico Infrastructure Financing Authority, Special Obligation Bonds 5.50 10/1/32 10,000,000 9,999,200 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.50 10/1/40 39,000,000 38,764,830 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/28 10,200,000 8,706,822 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/16 1,500,000 1,459,155 University of Puerto Rico, University System Revenue 5.00 6/1/23 10,000,000 8,380,600 Virgin Islands Public Finance Authority, Revenue 7.30 10/1/18 3,100,000 3,759,308 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 5.63 10/1/10 740,000 757,782 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Matching Fund Loan Notes 6.00 10/1/22 2,000,000 1,712,600 Virgin Islands Water and Power Authority, Electric System Revenue (Insured; Radian) 5.13 7/1/11 1,000,000 1,010,600 Total Long-Term Municipal Investments (cost $1,326,544,602) The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Short-Term Municipal Coupon Maturity Principal Investments2.3% Rate (%) Date Amount ($) Value ($) California; California Department of Water Resources, Power Supply Revenue (LOC; Citibank NA) 12/1/08 d Irvine Reassessment District Number 85-7, Limited Obligation Improvement Bonds (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 12/1/08 d Sacramento County Sanitation Districts Financing Authority, Subordinate Lien Revenue, Refunding (Sacramento Regional County Sanitation District) (Liquidity Facility; Bank of America) 12/1/08 d Western Riverside County Regional Wastewater Authority, Revenue (Western Riverside County Regional Wastewater Treatment System) (LOC; Dexia Credit Locale) 12/1/08 d Total Short-Term Municipal Investments (cost $28,950,000) Total Investments (cost $1,355,494,602) 98.7% Cash and Receivables (Net) 1.3% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Variable rate demand noterate shown is the interest rate in effect at November 30, 2008. Maturity date represents the next demand date, or the ultimate maturity date if earlier. 22 Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA AA Aa AA A A A BBB Baa BBB F1 MIG1/P1 SP1/A1 Not Rated e Not Rated e Not Rated e  Based on total investments. e Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. 24 STATEMENT OF ASSETS AND LIABILITIES November 30, 2008 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 1,355,494,602 1,264,991,290 Interest receivable 22,387,500 Receivable for shares of Common Stock subscribed 206,593 Prepaid expenses 70,756 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(c) 766,600 Cash overdraft due to Custodian 3,403,706 Payable for shares of Common Stock redeemed 1,272,482 Accrued expenses 116,530 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,382,514,954 Accumulated undistributed investment incomenet 60,861 Accumulated net realized gain (loss) on investments (9,975,682) Accumulated net unrealized appreciation (depreciation) on investments (90,503,312) Net Assets ($) Net Asset Value Per Share Class A Class B Class C Class Z Net Assets ($) 107,033,059 1,661,176 6,294,097 1,167,108,489 Shares Outstanding 8,133,478 126,238 478,348 88,704,556 Net Asset Value Per Share ($) See notes to financial statements. The Fund 25 STATEMENT OF OPERATIONS Six Months Ended November 30, 2008 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) Shareholder servicing costsNote 3(c) Interest and expense related to floating rate notes issuedNote 4 Directors fees and expensesNote 3(d) Custodian feesNote 3(c) Professional fees Distribution feesNote 3(b) Registration fees Prospectus and shareholders reports Loan commitment feesNote 2 Miscellaneous Total Expenses Lessreduction in fees due to earnings creditsNote 1(b) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 26 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended November 30, 2008 Year Ended (Unaudited) May 31, 2008 Operations ($): Investment incomenet 29,551,279 59,907,978 Net realized gain (loss) on investments 1,415,193 (4,123,292) Net unrealized appreciation (depreciation) on investments (125,312,003) (26,204,245) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (2,327,488) (4,030,326) Class B Shares (39,849) (135,338) Class C Shares (99,625) (160,002) Class Z Shares (27,023,456) (55,483,833) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Class A Shares 18,621,871 33,647,333 Class B Shares 32,032 237,250 Class C Shares 2,400,715 3,491,654 Class Z Shares 44,390,601 102,418,126 Net assets received in connection with reorganizationNote 1  234,673,907 Dividends reinvested: Class A Shares 1,600,769 2,813,702 Class B Shares 31,187 102,435 Class C Shares 59,947 97,206 Class Z Shares 18,904,603 38,618,108 Cost of shares redeemed: Class A Shares (14,144,043) (18,527,468) Class B Shares (1,316,521) (2,560,475) Class C Shares (1,380,556) (2,174,137) Class Z Shares (97,332,880) (159,110,398) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,434,065,045 1,230,566,860 End of Period Undistributed investment incomenet 60,861  The Fund 27 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended November 30, 2008 Year Ended (Unaudited) May 31, 2008 Capital Share Transactions: Class A a Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class B a Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class C Shares sold Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding Class Z Shares sold Shares issued in connection with reorganizationNote 1  Shares issued for dividends reinvested Shares redeemed Net Increase (Decrease) in Shares Outstanding a During the period ended November 30, 2008, 7,057 Class B shares representing $100,227, were automatically converted to 7,057 Class A shares and during the period ended May 31, 2008, 83,715 Class B shares representing $1,218,554 were automatically converted to 83,715 Class A shares. See notes to financial statements. 28 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended Year Ended May 31, November 30, 2008 Class A Shares (Unaudited) 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 14.40 14.72 14.62 15.00 14.97 Investment Operations: Investment incomenet b .29 .57 .57 .58 .34 Net realized and unrealized gain (loss) on investments (1.25) (.32) .11 (.37) .12 Total from Investment Operations (.96) .25 .68 .21 .46 Distributions: Dividends from investment incomenet (.28) (.57) (.57) (.58) (.34) Dividends from net realized gain on investments   (.01) (.01) (.09) Total Distributions (.28) (.57) (.58) (.59) (.43) Net asset value, end of period 13.16 14.40 14.72 14.62 15.00 Total Return (%) c (6.71) d 1.78 4.75 1.44 3.12 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .97 e 1.02 1.06 1.04 1.03 e Ratio of net expenses to average net assets .97 e,f 1.02 f 1.05 1.01 1.02 e Ratio of net investment income to average net assets 4.08 e 3.96 3.87 3.90 3.77 e Portfolio Turnover Rate 11.96 d 43.66 43.68 35.92 38.73 Net Assets, end of period ($ x 1,000) 107,033 111,504 95,698 81,579 87,976 a From October 21, 2004 (commencement of initial offering) to May 31, 2005. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS (continued) Six Months Ended Year Ended May 31, November 30, 2008 Class B Shares (Unaudited) 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 14.40 14.72 14.62 15.00 14.97 Investment Operations: Investment incomenet b .24 .49 .49 .50 .30 Net realized and unrealized gain (loss) on investments (1.23) (.32) .12 (.37) .12 Total from Investment Operations (.99) .17 .61 .13 .42 Distributions: Dividends from investment incomenet (.25) (.49) (.50) (.50) (.30) Dividends from net realized gain on investments   (.01) (.01) (.09) Total Distributions (.25) (.49) (.51) (.51) (.39) Net asset value, end of period 13.16 14.40 14.72 14.62 15.00 Total Return (%) c (6.96) d 1.22 4.20 .93 2.82 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.52 e 1.58 1.58 1.56 1.54 e Ratio of net expenses to average net assets 1.52 e,f 1.57 1.58 f 1.51 1.51 e Ratio of net investment income to average net assets 3.54 e 3.40 3.35 3.39 3.29 e Portfolio Turnover Rate 11.96 d 43.66 43.68 35.92 38.73 Net Assets, end of period ($ x 1,000) 1,661 3,097 5,411 6,626 9,534 a From October 21, 2004 (commencement of initial offering) to May 31, 2005. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 30 Six Months Ended Year Ended May 31, November 30, 2008 Class C Shares (Unaudited) 2008 2007 2006 2005 a Per Share Data ($): Net asset value, beginning of period 14.40 14.72 14.62 15.00 14.97 Investment Operations: Investment incomenet b .23 .46 .46 .46 .27 Net realized and unrealized gain (loss) on investments (1.24) (.32) .11 (.37) .12 Total from Investment Operations (1.01) .14 .57 .09 .39 Distributions: Dividends from investment incomenet (.23) (.46) (.46) (.46) (.27) Dividends from net realized gain on investments   (.01) (.01) (.09) Total Distributions (.23) (.46) (.47) (.47) (.36) Net asset value, end of period 13.16 14.40 14.72 14.62 15.00 Total Return (%) c (7.08) d 1.00 3.95 .67 2.67 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.75 e 1.79 1.82 1.80 1.77 e Ratio of net expenses to average net assets 1.75 e,f 1.79 f 1.81 1.77 1.76 e Ratio of net investment income to average net assets 3.29 e 3.18 3.10 3.13 3.01 e Portfolio Turnover Rate 11.96 d 43.66 43.68 35.92 38.73 Net Assets, end of period ($ x 1,000) 6,294 5,767 4,451 3,054 2,867 a From October 21, 2004 (commencement of initial offering) to May 31, 2005. b Based on average shares outstanding at each month end. c Exclusive of sales charge. d Not annualized. e Annualized. f Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 31 FINANCIAL HIGHLIGHTS (continued) Six Months Ended Year Ended May 31, Class Z November 30, 2008 Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 14.40 14.71 14.61 15.00 14.39 15.28 Investment Operations: Investment incomenet a .30 .61 .61 .61 .58 .58 Net realized and unrealized gain (loss) on investments (1.24) (.31) .11 (.38) .71 (.76) Total from Investment Operations (.94) .30 .72 .23 1.29 (.18) Distributions: Dividends from investment incomenet (.30) (.61) (.61) (.61) (.59) (.57) Dividends from net realized gain on investments   (.01) (.01) (.09) (.14) Total Distributions (.30) (.61) (.62) (.62) (.68) (.71) Net asset value, end of period 13.16 14.40 14.71 14.61 15.00 14.39 Total Return (%) (6.61) b 2.08 4.97 1.57 9.10 (1.16) Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .76 c .81 .84 .81 .78 .73 Ratio of net expenses to average net assets .76 c,d .80 .83 .81 .78 .73 Ratio of net investment income to average net assets 4.29 c 4.19 4.09 4.10 3.96 3.93 Portfolio Turnover Rate 11.96 b 43.66 43.68 35.92 38.73 56.87 Net Assets, end of period ($ x 1,000) 1,167,108 1,313,697 1,125,008 1,155,038 1,237,623 1,004,253 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 32 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus California AMT-Free Municipal Bond Fund (the fund) is a series of Dreyfus Premier California AMT-Free Municipal Bond Fund, Inc. (the Company), which is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company. The funds investment objective is to provide investors with a high level of current income exempt from federal and California state income taxes, as is consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the funds Board of Trustees held on July 25, 2008, the Board approved, effective December 1, 2008, a proposal to create a new series, named Dreyfus California AMT-Free Municipal Bond Fund, under the Company. Shares of the Companys Common Stock were designated as shares of Common Stock of the fund.This change had no impact on shareholders. Effective July 1, 2008, BNY Mellon has reorganized and consolidated a number of its banking and trust company subsidiaries. As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of New York, which has changed its name to The Bank of New York Mellon. As of the close of business on June 5, 2007, pursuant to an Agreement and Plan of reorganization previously approved by the funds Board of Directors, all of the assets, subject to liabilities, of Dreyfus California Intermediate Municipal Bond Fund (the Acquired Fund) were transferred to the fund in exchange for shares of Common Stock of the fund of equal value. Shareholders of the Acquired Fund received Class Z shares of the fund, in an amount equal to the aggregate net asset value of their investment in that fund at the time of the exchange. The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The funds net asset value on the close of business on June 5, 2007 was $14.66 per share for class Z shares, and a total of 16,005,568 Class Z shares representing net assets of $234,673,907 (including $3,116,274 net unrealized appreciation on investments) were issued to shareholders of the Acquired Fund in the exchange. The exchange was a tax-free event to the Acquired Fund shareholders. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 500 million shares of $.001 par value Common Stock.The fund currently offers four classes of shares: Class A (100 million shares authorized). Class B (100 million shares authorized), Class C (100 million shares authorized) and Class Z (200 million shares authorized). Class A shares are subject to a sales charge imposed at the time of purchase. Class B shares are subject to a contingent deferred sales charge (CDSC) imposed on Class B share redemptions made within six years of purchase and automatically convert to Class A shares after six years. The fund no longer offers Class B shares, except in connection with dividend reinvestment and permitted exchanges of Class B shares. Class C shares are subject to a CDSC imposed on Class C shares redeemed within one year of purchase. Class Z shares are sold at net asset value per share generally only to shareholders who received Class Z shares in exchange for their shares of General California Municipal Bond Fund, California Municipal Income, Inc. and Dreyfus California Intermediate Municipal Bond Fund, as a result of the reorganization of such funds. Class Z shares generally are not available for new accounts. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. 34 The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair-value measurements. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2008 in valuing the funds investments carried at fair value: Investments in Other Financial Valuation Inputs Securities ($) Instruments ($)  Level 1Quoted Prices 0 0 Level 2Other Significant Observable Inputs 0 Level 3Significant Unobservable Inputs 0 0 Total 0  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
